Citation Nr: 1229100	
Decision Date: 08/23/12    Archive Date: 08/30/12

DOCKET NO.  07-11 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	Peter J. Meadows, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. L. Northcutt, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1974 to October 1974, from November 1976 to June 1978, and from August 1979 to June 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction has since been returned to the RO in Roanoke, Virginia.  

The Veteran presented testimony at a hearing before the RO in September 2006 and before the undersigned Veterans Law Judge in July 2008.  Transcripts of those proceedings have been associated with the Veteran's claims file.

The Board denied the Veteran's diabetes mellitus service connection claim and remanded an acquired psychiatric disorder service connection claim in a decision issued in December 2009, and in an October 2010 Order, the Court of Appeals for Veterans Claims (Court) granted the parties' Joint Motion for Remand (Joint Motion), in which they agreed that the Board's denial of the diabetes mellitus service connection claim should be vacated and that this claim should be returned to the Board.  In July 2011, the Board remanded the Veteran's diabetes mellitus service connection claim, as well as his acquired psychiatric disorder service connection claim.  After completing the requested development, the Veteran's claims were readjudicated, as reflected by a February 2012 rating decision granting service connection for an acquired psychiatric disorder, diagnosed as posttraumatic stress disorder (PTSD), thereby extinguishing that appeal, and by an April 2012 supplemental statement of the case denying service connection for diabetes mellitus.  The diabetes mellitus service connection claim has now been returned to the Board for further appellate review.

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.
REMAND

Pursuant to the July 2011 remand directives, the Board requested that a VA medical opinion be obtained to address the onset of the Veteran's type II diabetes mellitus, as the Veteran contends that he developed this condition during service.  The Veteran was afforded a related VA examination in December 2011, and the VA examiner determined that the Veteran's diabetes mellitus was less likely than not incurred in or caused by service.  In support of this decision, the examiner cited the evidence of record first reflecting an elevated blood glucose reading in March 1993 (although adding the caveat that it was unclear whether this was a measure of the Veteran's fasting glucose levels).  Indeed, the record reflects that the numerous in-service urinalysis test results failed to reveal any findings indicating that the Veteran had elevated glucose levels detectable in his urine.  However, an in-service blood serology result from the Gorgas Hospital Laboratory, which appears to have been performed in conjunction with the Veteran's orthopedic treatment at this facility in November of either 1979 or 1980, revealed a glucose reading of 116, with the laboratory form indicating a normal glucose range of 65 to 110.  

As this evidence does not appear to have been considered by the VA examiner, the Board finds that the claims file should be returned to this examiner, if available, to include a review of this relevant evidence and to obtain an addendum opinion.  Moreover, the examiner is requested to consider the May 2011 private opinion authored by a disability counselor when rendering the addendum opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

Additionally, the Veteran's recent VA treatment records should be obtained and associated with his claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records from August 2011 to the present.

2.  The RO should return the Veteran's claims file to the VA physician who conducted the Veteran's December 2011 VA examination, if available.  Otherwise, the file should be provided to an appropriate medical professional for review.  

The VA medical professional should review the Veteran's claims file, to specifically include consideration of the November 1979 or 1980 Gorgas Hospital Laboratory blood serology result indicating a glucose level of 116.  The review of the record should also include consideration of the Veteran's contention that he experienced the symptoms of his currently-diagnosed diabetes mellitus in service; an August 1983 service treatment record reflecting the Veteran's complaints of body pain, vomiting, blackouts, dizziness, and fatigue; his urinalysis reports contained in his service treatment records; his in-service physical examination reports; his corresponding reports of medical history; the first diabetes mellitus diagnosis of record reflected in 2000 VA treatment records; and the 2011 private opinion authored by a disability counselor.

After reviewing the Veteran's claims file, the VA medical professional should opine whether it is at least as likely as not that the Veteran's currently-diagnosed diabetes mellitus had its initial onset during service or within one year after the Veteran's discharge from his last period of service, and whether the Veteran's diabetes mellitus is otherwise related to service.  A complete rationale should be provided for any opinion expressed, and if the VA medical professional determines that an opinion cannot be made without resorting to speculation, an explanation as to why that is so should be included.

3.  After the completion of the requested development, the RO should again review the record and readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his attorney should be furnished with a supplemental statement of the case and given the opportunity to respond before the claim is returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board s is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


